DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The amendment to the title submitted on 4/15/22 has been accepted. 

Response to Arguments
Applicant’s arguments have been considered but are moot because of new grounds of rejection.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Schleede (US 2014/0022573) in view of Kamath et al. (US 2013/0229679, hereinafter Kamath).

Regarding claim 1, Schleede teaches a non-transitory computer readable medium storing a program causing a computer to execute a process (computerized device 200 with a non-transitory computer storage medium device 220 that stores instructions that processor 224 executes; ¶¶ 0035-0036, Fig. 3), the process comprising:
generating a plurality of page description language (PDL) files written in a plurality of types of PDLs (create multiple print driver output files; ¶ 0029, Fig. 1 104);
but does not explicitly teach for only one portion of data that is smaller than an entirety of the data; and 
performing control such that the plurality of generated PDL files for the only one portion of the data is stored in an internal or external storage device in association with a different portion of the data other than the one portion, for which no PDL file is yet generated.
However, Kamath teaches for only one portion of data that is smaller than an entirety of the data (converting each sub-job into print-ready format, where each sub-job is less than the whole, done in parallel; ¶ 0012, ¶ 0030, and ¶ 0033); and 
performing control such that the plurality of generated PDL files for the only one portion of the data is stored in an internal or external storage device in association with a different portion of the data other than the one portion, for which no PDL file is yet generated (each converted sub-job is sent to the printer in an ordered sequence in parallel with conversion of another sub-job; ¶ 0022, ¶ 0030, and ¶ 0033).
Schleede and Kamath are in the same field of endeavor of printing systems and methods. Thus, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention was made to modify the printing system of Schleede to generate and control PDL files as taught by Kamath. The combination improves the operability of the printing system by providing a simple means for logging successful or failed print jobs. 

Regarding claim 2, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, the process further comprising receiving a print request for a printing device to print the data (instruction to print item; ¶ 0031, Fig. 1 112, Schleede), outputting a print instruction that instructs the printing device to print a first PDL file written in a PDL of a specific type supported by the printing device, among the plurality of PDL files which are stored in the storage device, in response to receiving the print request (print item; ¶¶ 0031-0033, Fig. 1 114-118, Schleede), generating a second PDL file written in the PDL of the specific type for the different portion in response to receiving the print request (job can be recreated at later time; ¶ 0021, Schleede), and outputting the generated second PDL file to the printing device (print item; ¶¶ 0031-0033, Fig. 1 114-118, Schleede).

Regarding claim 3, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 2, wherein the outputting the print instruction includes outputting the first PDL file, among the plurality of PDL files which are stored in the storage device, to the printing device as the print instruction (instruction to print selected item; ¶¶ 0031-0033, Fig. 1 112-118, Schleede).

Regarding claim 4, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 2, the outputting the print instruction includes outputting an instruction that causes the first PDL file, among the plurality of PDL files which are stored in an external storage device, to be transmitted to the printing device not by way of the computer as the print instruction (server may send file; ¶ 0031, Schleede), and the generating the second PDL file includes receiving the different portion which is stored in the external storage device and generating the second PDL file for the different portion (parts of job not sent can be recreated at later time; ¶ 0021 and 0031, Schleede), but Schleede does not explicitly teach wherein the plurality of PDL files for the only one portion of the data is stored in the external storage device in association with the different portion of the data other than the one portion.
However, Kamath teaches wherein the plurality of PDL files for the only one portion of the data is stored in the external storage device in association with the different portion of the data other than the one portion (each converted sub-job is sent to the printer in an ordered sequence in parallel with conversion of another sub-job; ¶ 0022, ¶ 0030, and ¶ 0033).
The motivation applied in claim 1 is incorporated herein. 

Regarding claim 5, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for the one portion of the data which is first to be printed (print item; ¶ 0033, Fig. 1 118, Schleede). 

Regarding claim 6, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 5, wherein the data are document data containing a plurality of pages, and the one portion is a portion of the document data including a first page (¶ 0019, Schleede).

Regarding claim 7, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for each of a plurality of print settings (create multiple print driver output files; ¶ 0029, Fig. 1 104, Schleede).

Regarding claim 8, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for each of one or more print settings specified before a print setting is input in the print request for the printing device to print the data (create multiple print driver output files; ¶ 0029, Fig. 1 104, Schleede).

Regarding claim 9, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 8, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for the one portion which is to be printed on a first medium in a case where each of the one or more print settings is applied (instruction to print selected item; ¶¶ 0031-0033, Fig. 1 112-118, Schleede).

Regarding claim 10, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 8, wherein the one or more print settings are specified on a basis of information saved in association with the data (¶ 0028, Schleede).

Regarding claim 11, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 8, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for a predetermined print setting in a case where information for specifying the one or more print settings is not saved in association with the data (proof job; ¶ 0026, Schleede).

Regarding claim 12, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, wherein the generating the plurality of PDL files includes generating the plurality of PDL files for the one portion which matches a size of the data (¶¶ 0019-0020, Schleede).

Regarding claim 13, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 12, wherein the one portion is a portion with a size that is in a predetermined proportion to the size of the data (¶ 0023, Schleede).

Regarding claim 14, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 12, wherein the one portion is a portion with a size that is in a proportion, which is determined in accordance with a predetermined rule, to the size of the data (¶ 0023, Schleede).

Regarding claim 15, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 14, wherein the predetermined rule is a rule that uses a print speed of the printing device which prints the data (device capabilities; ¶ 0023, Schleede).

Regarding claim 16, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 14, wherein the predetermined rule is a rule that uses a generation speed of generation of a PDL file for the different portion (device capabilities; ¶ 0023, Schleede).

Regarding claim 17, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 1, the process further comprising deleting at least part of the plurality of generated PDL files in a case where a predetermined condition is met (remove multi-PDL file; ¶ 0033, Fig. 1 120, Schleede).

Regarding claim 18, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 17, wherein the predetermined condition is that the data have been printed by the printing device (remove multi-PDL file after printing; ¶ 0033, Fig. 1 120, Schleede).

Regarding claim 19, Schleede in view of Kamath teach the non-transitory computer readable medium according to claim 17, wherein the predetermined condition is that a predetermined time has elapsed since the plurality of PDL files are saved (remove multi-PDL file after printing; ¶ 0033, Fig. 1 120, Schleede).

Regarding claim 20, Schleede teaches an information processing apparatus (computerized device 200 with a non-transitory computer storage medium device 220 that stores instructions that processor 224 executes; ¶¶ 0035-0036, Fig. 3) comprising: 
a processor programmed to act as (processor 224; ¶¶ 0035-0036, Fig. 3):
a generation unit that generates a plurality of page description language (PDL) files written in a plurality of types of PDLs (create multiple print driver output files; ¶ 0029, Fig. 1 104); but does not explicitly teach for only one portion of data that is smaller than an entirety of the data; and a control unit that performs control such that the plurality of PDL files generated by the generation unit for the only one portion of the data is stored in an internal or external storage device in association with a different portion of the data other than the one portion, for which no PDL file is yet generated.
However, Kamath teaches for only one portion of data that is smaller than an entirety of the data (converting each sub-job into print-ready format, where each sub-job is less than the whole, done in parallel; ¶ 0012, ¶ 0030, and ¶ 0033); and 
a control unit that performs control such that the plurality of PDL files generated by the generation unit for the only one portion of the data is stored in an internal or external storage device in association with a different portion of the data other than the one portion, for which no PDL file is yet generated (each converted sub-job is sent to the printer in an ordered sequence in parallel with conversion of another sub-job; ¶ 0022, ¶ 0030, and ¶ 0033).
The motivation applied in claim 1 is incorporated herein.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Kobayashi (US 2011/0286036) teaches an information processing apparatus that generates and stores print commands in different formats. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENT YIP whose telephone number is (571)270-5244. The examiner can normally be reached 9:30-5:30 PM PST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mohammad Ghayour can be reached on 571-272-3021. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/KENT YIP/Primary Examiner, Art Unit 2672